



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


In 
          the matter of Agro Pacific Industries Ltd.,







2007 
          BCCA 41



Date: 20070123





Docket: CA34498

IN 
    THE MATTER OF THE
COMPANIES' CREDITORS ARRANGEMENT ACT
,

R.S.C. 1985, c. C-36, AS AMENDED

AND IN THE MATTER OF THE
COMPANY ACT
, R.S.B.C. 
    1996, c. 62

IN THE MATTER OF AGRO PACIFIC INDUSTRIES LTD.

Docket:  CA34502

IN THE MATTER OF THE
COMPANIES' CREDITORS ARRANGEMENT 
    ACT
, R.S.C. 1985, c. C-36 AS AMENDED

AND IN THE MATTER OF THE
COMPANY ACT
, R.S.B.C. 
    1996, c. 62

IN 
    THE MATTER OF AGRO PACIFIC INDUSTRIES LTD.








Before:


The 
          Honourable Madam Justice Rowles




(In 
          Chambers)








P.J. 
          Reardon


Counsel for the Appellant,
Adriana Resources Inc.




J.H. 
          Goulden


Counsel for the Appellant,
United Grain Growers d.b.a. Agricore United




G.E.H. 
          Cadman, Q.C.


Counsel for the Respondent,
Univar Canada Ltd.




W.C. 
          Kaplan, Q.C.


Counsel for the Creditors,
Agrium Inc. and Pioneer Hi-Bred Ltd.




S.C. 
          Fitzpatrick


Counsel for the Creditors,
Cargill Ltd., Barenbrug USA Export Inc., Mosaic Gelle Plaine, and International 
          Raw Materials




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




10 
          January 2007




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




23January 2007



Reasons 
    for Judgment of the Honourable Madam Justice Rowles:

[1]

Having now reviewed the material and submissions, I have come to the 
    conclusion that leave to appeal ought to be granted on both applications.

[2]

In 
    keeping with the usual practice of this Court, I do not propose to give reasons.

The Honourable 
    Madam Justice Rowles


